Order filed July 14, 2016




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00574-CV
                                 ____________

WESTVIEW DRIVE INVESTMENTS, LLC AND JACK YETIV, Appellants

                                       V.

      LANDMARK AMERICAN INSURANCE CO., KING-PHILLIPS
        INSURANCE AGENCY, INC. AKA INSURTRUST INSURANCE,
                AND GREGORY MCGEHEE, Appellees


                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-47829

                                    ORDER

      The clerk’s record was filed August 27, 2015. Our review has determined that
a relevant item has been omitted from the record. See Tex. R. App. P. 34.5(c).
Accordingly, the Harris County District Clerk is directed to file a supplemental
clerk’s record on or before July 24, 2016, containing the show cause order signed
April 21, 2015.
       If the requested item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the item is not
a part of the case file.

                                   PER CURIAM




                                             2